Citation Nr: 1727066	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded this appeal for additional development in December 2014.

A personal hearing was conducted between the Veteran and undersigned in January 2013.  A transcript is associated with the record.


FINDINGS OF FACT

1. The Veteran's PTSD has not resulted in total occupational and social impairment.

2. The Veteran's service-connected PTSD precludes him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2. The criteria for TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16(b).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board notes that the Veteran's initial rating claim arises from a granted claim of service connection; therefore, section 5103(a) notice is no longer required, because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); 38 C.F.R. § 3.159(b)(3).

As to VA's duty to assist, all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  In addition, development in substantial compliance with the Board's remand instructions has been completed, including obtaining VA treatment records, a VA examination, and issuing a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided with VA examinations in January 2012 and February 2015, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that in a March 2017 appellate brief, the Veteran's representative challenged the adequacy of the February 2015 examination, contending that the examiner did not give a clear opinion on whether the Veteran's PTSD prevents him from maintaining gainful employment.

The Board disagrees.  The examiner discussed the Veteran's employment history and specifically addressed how the Veteran's PTSD symptoms stemming from incidents of military sexual trauma affect the Veteran's ability to operate in a work environment and maintain employment.  Moreover, as will be discussed, the Board has given full consideration of the Veteran's employment history and is granting his claim for TDIU.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.
 
Diagnostic Code 9411 addresses PTSD.  Under that code, a 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A global assessment of functioning (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 51-60 indicates moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The record does not demonstrate that the Veteran's PTSD has resulted in total social impairment.  The January 2012 and February 2015 VA examiners clearly indicated that the symptoms of total impairment were not shown.  The January 2012 examiner assigned a GAF score of 55, indicating moderate symptoms rather than total impairment, and GAF scores in the Veteran's medical treatment records were 55 or greater. 

Further, and of significant import, the Veteran has reported that he has good social relationships with his family.  At his January 2012 VA examination, the Veteran reported that he had a good relationship with his daughter and lived with her in Reno.  At his January 2013 hearing, the Veteran testified that he lived with his family in Reno and got along well with his son, daughter, and grandchildren, and cared for his young grandson.  At his February 2015 VA examination, the Veteran reported that he continued to live near his family and often stayed with them, and that he had good relationships with his son, daughter, and three grandchildren.  The Veteran's close relationships with his family belie the notion of total social impairment.  As the criteria for a 100 percent rating for PTSD are not established, the claim for an increased rating must be denied.

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran contends that he is entitled to TDIU, because he is unable to work due to his PTSD symptoms.  The Veteran is service connected for PTSD with persistent depressive disorder rated 70 percent disabling.  Because the Veteran is rated at 70 percent for PTSD, he has met the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a).  Therefore, the pertinent question is whether the Veteran's PTSD precludes substantially gainful employment.

The evidence of record-particularly the January 2012 VA examination, January 2013 hearing testimony, and February 2015 VA examination-reflects that the Veteran is unable to maintain any form of gainful employment.  The Veteran did not complete high school.  The Veteran is currently unemployed and has not worked since 1994, with the exception of a month of employment in 2012.

Of particular significance is the Veteran's inability to peaceably interact and work with men (besides his son).  The Veteran experienced two incidents of military sexual trauma that VA examiners have linked to the Veteran's PTSD.  The Veteran's consistent reports of interpersonal conflicts with men stemming from his military sexual trauma are credible and supported by a January 2012 statement from the Veteran's former spouse, which attests to his difficulty and discomfort with men.  In addition, the February 2015 VA examiner noted that the Veteran's PTSD symptoms related to the military sexual trauma make it difficult for the Veteran to interact with males in a work environment due to a lack of trust, anxiety, irritability, and anger.  

The Veteran's employment history supports a finding that he cannot maintain employment due to interpersonal conflicts with men caused by his PTSD symptoms.  He left his first post-service employment as a stationary engineer due to increasing conflicts with other males, worked part-time as a driver and bodyguard for female dancers, worked part-time as a boiler inspector which required little interaction with others, and quit his month-long employment in 2012 after nearly engaging in a violent altercation with a male coworker.  The Veteran's difficulty in interacting, trusting, and working with men due to his PTSD symptoms precludes him from a wide range of employment for which he may otherwise qualify.  Indeed, the prospect of finding employment that would essentially be devoid of contact with males seems highly improbable.

In pertinent part, VA examinations indicated symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  In addition, multiple VA examinations indicated occupational and social impairment with reduced reliability and productivity.  All these factors impact the Veteran's ability to work.

The Board acknowledges that the February 2015 examiner cited the Veteran's criminal history as a factor affecting the Veteran's ability to secure employment.  The negative impact of the Veteran's criminal history on his ability to secure employment cannot be factored into the Veteran's eligibility for TDIU, as it is not a service-connected condition.  Regardless, the Board finds that the Veteran's service-connected PTSD, by itself, renders him unable to maintain gainful employment.  In addition, the examiner appears to have misunderstood the Veteran's criminal history in stating that the Veteran was imprisoned from 1984 to 1989, which gives the examiner's opinion on this matter less probative weight.

Based on the foregoing, the Board affords the Veteran the benefit of the doubt and finds that he is unable to maintain any form of substantially gainful employment due to his service-connected disability.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 4.16.

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


